                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ANDREW C., ET AL.,                                  CASE NO. 17-cv-02072-YGR
                                   7                    Plaintiffs,
                                                                                             SCHEDULING AND SEALING ORDER
                                   8              vs.

                                   9     ORACLE AMERICA INC. FLEXIBLE BENEFIT
                                         PLAN, ET AL.,
                                  10
                                                        Defendants.
                                  11

                                  12          The Court has read and reviewed the parties’ Joint Status Report. (Dkt. No. 35). The
Northern District of California
 United States District Court




                                  13   Court reserves on the issue regarding the breach of fiduciary duty claim. Any request for

                                  14   discovery must be made by motion. Given that this case arises under the Employee Retirement

                                  15   Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001, et seq., the Court will not set a date
                                       for a bench trial until briefing under Federal Rule of Civil Procedure 52 is completed. 1 If
                                  16
                                       required, a bench trial can be scheduled on a fairly expedited basis. A case management
                                  17
                                       conference can be scheduled if required by contacting the Court’s courtroom deputy. See Standing
                                  18
                                       Order in Civil Cases ¶ 12.
                                  19
                                              Defendant shall preserve the administrative record. The parties shall meet and confer on
                                  20
                                       the scope of the administrative record and agree upon deadlines for resolution of this issue. The
                                  21
                                       administrative record shall be delivered to the Court seven (7) days prior to the filing of the first
                                  22
                                       brief referenced below and in the manner set forth herein:
                                  23
                                              First, the parties shall file a Notice of Manual Filing on the docket;
                                  24          Second, a physical copy of the administrative record (Bate-stamped and double-sided
                                  25          pages) shall be delivered in three-ringed binders. The administrative record shall include
                                  26
                                              1
                                  27             Should the parties determine that a bench trial will be required, rather than (or in
                                       conjunction with) resolution on the papers, the Court will discuss the issue with the parties at the
                                  28   next case management conference and modify the schedule if necessary.
                                   1           an index and be segregated in appropriate categories, such as medical records, third party

                                   2           expert reports, etc.

                                   3           Third, an electronic copy of the administrative record shall be filed under seal pursuant to

                                   4           this Order. Given the anticipated size of the record, it will likely be filed in “parts” which
                                               shall be indexed to allow for easy access to the documents. The index shall be separately
                                   5
                                               filed. In addition, the parties shall deliver the electronic form of the administrative record
                                   6
                                               in CDs or thumb-drive(s) along with the physical copy. The electronic copy shall allow
                                   7
                                               for electronic searching.
                                   8

                                   9                                            PRETRIAL SCHEDULE
                                  10
                                        LAST DAY TO AMEND PLEADINGS/ADD PARTIES                  None without Court approval
                                  11
                                        DISCOVERY CUTOFF                                         Not Applicable as case is being litigated
                                  12
Northern District of California




                                                                                                 on the Administrative Record
 United States District Court




                                  13
                                        PLAINTIFF TO FILE AFFIRMATIVE MOTION FOR
                                                                                                 October 30, 2018
                                  14    JUDGMENT:

                                  15    DEFENDANT TO FILE A SINGLE/JOINT MOTION
                                        OPPOSING PLAINTIFF’S MOTION WITH ITS OWN                 November 13, 2018
                                  16    CROSS-MOTION FOR JUDGMENT:
                                  17
                                        PLAINTIFF TO FILE A REPLY A SINGLE/JOINT REPLY
                                  18    IN SUPPORT OF HIS/HER MOTION WITH AN                     November 27, 2018
                                        OPPOSITION TO THE CROSS-MOTION:
                                  19
                                        DEFENDANT TO FILE A REPLY IN SUPPORT OF THE
                                  20                                                             December 4, 2018
                                        CROSS-MOTION ONLY:
                                  21    HEARING                                                  December 18, 2018
                                  22
                                               With respect to Rule 52 briefing, each party shall meet and confer on the appropriate
                                  23   standard of review and confirm the same within the briefing. Any disagreement with respect to
                                  24   this issue shall be raised with the Court no later than thirty (30) days prior to the filing of the
                                  25   opening brief by way of the Court’s procedure on summary judgment practice. See Standing
                                  26   Order in Civil Cases ¶ 9.
                                  27   \\
                                  28   \\
                                                                                           2
                                   1          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   2   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   3   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: October 11, 2018
                                                                                                 YVONNE GONZALEZ ROGERS
                                   7                                                        UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
